UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7638


JACOB LEON MITCHELL,

                    Petitioner - Appellant,

             v.

UNKNOWN,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:17-cv-01030-TSE-IDD)


Submitted: April 19, 2018                                         Decided: July 11, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Jacob Leon Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jacob Leon Mitchell seeks to appeal the district court’s order dismissing without

prejudice his 28 U.S.C. § 2254 (2012) petition. We dismiss the appeal as interlocutory

and remand for further proceedings.

      This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b), Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).

Because the order from which Mitchell seeks to appeal does not “clearly preclude

amendment,” Mitchell may be able to remedy the deficiencies identified by the district

court by filing an amended petition. Accordingly, the district court’s dismissal order is

neither a final order nor an appealable interlocutory or collateral order. See Goode v.

Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

      We therefore dismiss this appeal for lack of jurisdiction. Goode, 807 F.3d at 630.

In Goode, we remanded to the district court with instructions to allow amendment of the

complaint. Id. Here, however, the district court already has afforded Mitchell the

opportunity to amend. Accordingly, we direct on remand that the district court, in its

discretion, either afford Mitchell another opportunity to file an amended petition or

dismiss the petition with prejudice, thereby rendering the dismissal order a final,

appealable order.    We dispense with oral argument because the facts and legal




                                           2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                     DISMISSED AND REMANDED




                                         3